United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1149
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Rufus Wright,                            *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 1, 2007
                                 Filed: June 7, 2007
                                  ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

        A jury found Rufus Wright guilty of conspiring to possess more than 50 grams
of actual methamphetamine with intent to distribute, in violation of 21 U.S.C. § 846,
and possessing more than 50 grams of actual methamphetamine with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1). The district court1 sentenced him to
life in prison and 10 years of supervised release, the statutory minimum. On appeal,
his counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), and has



      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
moved to withdraw, and Wright has filed a pro se supplemental brief. For the reasons
discussed below, we affirm the judgment of the district court.

       First, we conclude that the district court did not err by denying Wright’s motion
to suppress the drugs seized from his vehicle because the officer had reasonable
suspicion (or even probable cause) to believe that Wright was transporting drugs and
therefore to ask him some additional questions after issuing him a warning for traffic
violations, after which Wright consented to the search. See United States v. Long,
320 F.3d 795, 800 (8th Cir. 2003). Second, we conclude that it did not violate the
Confrontation Clause for a confidential informant and his wife (whose identities were
known to the defense) not to be called to testify at trial. See United States v. Drew,
894 F.2d 965, 968 (8th Cir. 1990).

       Third, we conclude that the evidence was sufficient to support Wright’s
possession-with-intent conviction, see United States v. Cuevas-Arrendondo, 469 F.3d
712, 715 (8th Cir. 2006), as well as his conspiracy conviction, see United States v.
Rodgers, 18 F.3d 1425, 1428-29 (8th Cir. 1994). Fourth, the officer who interviewed
Wright at jail was not required to document his giving of warnings under Miranda v.
Arizona, 384 U.S. 436 (1966), in written, audiotaped, or videotaped form. See United
States v. Williams, 429 F.3d 767, 772 (8th Cir. 2005).

     Finally, after reviewing the record independently pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we conclude that there are no non-frivolous issues for appeal.
Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw. Having found no merit to the appeal, we deny as moot Wright’s
motion for the appointment of new counsel.
                       ______________________________




                                          -2-